NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                      MOTION AND, IF FILED, DETERMINED


                                              IN THE DISTRICT COURT OF APPEAL

                                              OF FLORIDA

                                              SECOND DISTRICT


DARRIOHN MYVAR PRYOR,                         )
                                              )
             Appellant,                       )
                                              )
v.                                            )            Case No. 2D13-3753
                                              )
STATE OF FLORIDA,                             )
                                              )
             Appellee.                        )
                                              )


Opinion filed November 7, 2014.

Appeal from the Circuit Court for Pasco
County; Pat Siracusa, Judge.

Howard L. Dimmig, II, Public Defender, and
Bruce P. Taylor, Assistant Public Defender,
Bartow, for Appellant.

Pamela Jo Bondi, Attorney General,
Tallahassee, for Appellee.


MORRIS, Judge.

             Darriohn Pryor appeals the revocation of his probation for possession of

cocaine and his resulting prison sentence. We remand for the trial court to strike the

violation of condition 43 from the order of revocation because the State offered only

hearsay evidence, through the testimony of the probation officer, to support that

violation. See Beecham v. State, 652 So. 2d 1275, 1275 (Fla. 3d DCA 1995).
However, we affirm the revocation of Pryor's probation because it is clear that the trial

court would have revoked his probation based on the other two violations. See Bernier

v. State, 951 So. 2d 21, 22 (Fla. 2d DCA 2007).

              Affirmed; remanded.



KHOUZAM and CRENSHAW, JJ., Concur.




                                            -2-